EXHIBIT 10.1

AMENDMENT TO DEPOSIT ACCOUNT AGREEMENT

THIS AMENDMENT TO DEPOSIT ACCOUNT AGREEMENT (this “Amendment”) is made as of the
13th day of November, 2008 by and between The Bank of New York Mellon, in its
capacity as trustee of the CurrencySharesSM Canadian Dollar Trust, a trust
formed under New York law (the “Trust”) and the London Branch of JPMorgan Chase
Bank, N.A. (the “Bank”).

W I T N E S S E T H

WHEREAS, The Trust and the Bank are parties to that certain Deposit Account
Agreement dated June 8, 2006 (the “Agreement”); and

WHEREAS, the parties desire to amend the Agreement on the terms and conditions
set forth below.

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
the parties hereto agree as follows:

1. Definitions. All capitalized terms not otherwise defined herein shall have
the meanings ascribed thereto in the Agreement.

2. Amendment. Section 6.4 of the Agreement is hereby amended to read as follows:

“The Bank reserves the right not to accept, and to return without interest to
the remitter of funds, the amounts received for deposit to the Interest Account
on any Bank business day, if the aggregate deposit liability of the Bank to the
Trust following the deposit of such amounts would exceed the Canadian Dollar
equivalent of $1.5 BILLION U.S. Dollars calculated at the Canadian Dollar/U.S.
dollar exchange rate as determined by WM/Reuters at 4:00 PM (London time) on
each Bank business day (the “Closing Spot Rate”) or another recognized market
rate for the Canadian Dollar if the Closing Spot Rate is not available on the
bank day such deposits are received by the Bank.”

3. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all such counterparts together
shall constitute one and the same instrument.

4. Other. In the event of any conflict between the terms of this Amendment and
the terms of the Agreement, the terms of this Amendment shall control. All other
terms and conditions of the Agreement shall remain in full force and effect.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have signed and delivered this Amendment as
of the date hereof.

 

CURRENCYSHARES CANADIAN DOLLAR TRUST, By:   The Bank of New York, in its
capacity as Trustee of the CurrencyShares Canadian Dollar Trust and not in its
individual capacity. By:   /s/ Andrew Pfeifer Name:   Andrew Pfeifer Title:  
Vice President JPMORGAN CHASE BANK, N.A., LONDON BRANCH By:   /s/ Michael G.
Davisson Name:   Michael G. Davisson Title:   Vice President